Order, Supreme Court, New York County (Diane Lebedeff, J.), entered January 11, 2002, which, in an action for personal injuries under Labor Law § 240 (1), denied plaintiff’s motion for summary judgment against defendant-respondent contract lessee (lessee), and granted the lessee’s cross motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The action was properly dismissed as against the lessee upon a record establishing that it did not hire plaintiff’s employer to do the renovation work that plaintiff was performing at the time of the accident, and did not otherwise have control over the work site (see Guzman v L.M.P. Realty Corp., 262 AD2d 99; Bart v Universal Pictures, 277 AD2d 4, 5). Contrary to plaintiff’s contention, the lease does not show that the lessee hired the landlord as a general contractor to perform the renovations on the space called for in the lease. Rather, the landlord simply agreed to prepare the premises in certain respects for occupancy by the lessee, and, to that end, hired plaintiff’s employer. Nor does it avail plaintiff to assert that although the lease had not yet commenced at the time of the accident, the lessee, in fact, was already present on the premises conducting business (see id.; Santos v American Museum of Natural History, 187 AD2d 420). Concur — Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.